PER CURIAM:
Robert Augustus Harper, appointed counsel for Charles Lee Bouie, has filed a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Bouie’s conviction and sentence are AFFIRMED. Moreover, because there are no arguable issues of merit for appeal, Bouie’s pro se request for appointment of counsel is DENIED.